Case 5:19-cv-00271-EEF-MLH Document 124 Filed 06/08/20 Page 1 of 11 PageID #: 964



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

 HOUSE OF RAEFORD FARMS OF                           CIVIL ACTION NO. 19-cv-0271
 LOUISIANA, LLC

 VERSUS                                              JUDGE ELIZABETH E. FOOTE

 LANCE POOLE, ET AL                                  MAGISTRATE JUDGE HORNSBY


                                MEMORANDUM RULING

  Introduction

         House of Raeford Farms, LLC (“Raeford Farms”) originally sued two defendants.

  It later amended its complaint to add several new defendants, and some of them filed

  motions to dismiss. Raeford Farms responded with a Motion for Leave to File Second

  Amended and Restated Complaint (Doc. 107) that is now before the court. Raeford Farms

  states that leave to amend is sought to address or cure alleged deficiencies in its pleading

  that are argued in the motions to dismiss. Several defendants oppose the motion to amend.

  For the reasons that follow, the motion will be granted.

  Procedural History

         Raeford Farms operates a poultry processing plant in Bienville Parish.             It

  commenced this action in state court against Lance Poole and his company, Group 7792,

  LLC, based on allegations that those defendants breached a purchase contract by failing to

  reimburse certain freight costs totaling approximately $2.4 million. The Poole defendants

  removed the case based on diversity jurisdiction, and the court entered a scheduling order.
Case 5:19-cv-00271-EEF-MLH Document 124 Filed 06/08/20 Page 2 of 11 PageID #: 965



  Counsel for the Poole defendants later withdrew, their answers were stricken for

  noncompliance with an order, and a default was entered against them. Doc. 21.

         Raeford Farms then moved to file a first amended and restated complaint (Doc. 33)

  that added several new defendants. Raeford Farms alleged that Ross Hickman (a Raeford

  employee) and his wife participated in fraudulent schemes that involved kickbacks and

  secret deals that deprived the company of millions of dollars. The first amended and

  restated complaint named as defendants the Hickmans and 11 other companies and

  individuals who are alleged to have participated in various fraudulent schemes. The new

  defendants were served. Some filed answers, others filed motions to dismiss (Docs. 57, 83

  & 87), and some filed a motion to sever (Doc. 80) the claims against them.

         Raeford Farms responded to the motions to dismiss with a Motion for Leave to File

  Second Amended and Restated Complaint (Doc. 107) that is now before the court. Raeford

  Farms states that leave to amend is sought to allege additional facts in support of its claims

  and address or cure arguments made in the motions to dismiss.               It filed a short

  memorandum (Doc. 109) in response to two of the motions to dismiss that asked the court

  to allow the amendment or, if leave to amend is denied, it be allowed to file an additional

  memorandum in response to the motions.

  Defendants’ Grounds for Opposition

         The L&S Food defendants argue in their memorandum (Doc. 110) that Raeford

  Farms engaged in inappropriate use of discovery during the early stage of the case to

  investigate what were then non-parties. They urge that leave to amend should be denied

  because Raeford Farms engaged in bad faith use of the discovery process, it was already

                                          Page 2 of 11
Case 5:19-cv-00271-EEF-MLH Document 124 Filed 06/08/20 Page 3 of 11 PageID #: 966



  allowed to file one amended complaint, and its proposed allegations are futile in that they

  do not plead viable claims. The L&S Food defendants ask the court to deny the motion for

  leave to amend and immediately rule on their motion to dismiss.

        William and Angela Hickman filed a memorandum in opposition (Doc. 112) to the

  proposed amendment. They also complain of the earlier discovery that led to the first

  amended and restated complaint that named them as defendants. They argue that Raeford

  Farms has failed to explain why its proposed new factual allegations were not included in

  the first amended complaint, and they object to being forced to file another motion to

  dismiss and perhaps being required to re-brief the severance issue because of the

  amendment.

        Hector Perez filed a memorandum in opposition (Doc. 111) that largely attacked the

  merits of the proposed amendment. Perez argued that even the amended allegations fail to

  state a viable claim against him for fraudulent misrepresentation, conspiracy to commit

  fraud, violation of the LUTPA, or breach of fiduciary duty. Perez argues that the court

  should immediately rule on his motion to dismiss.

        Four defendants known as the S&S Defendants filed a memorandum in opposition

  (Doc. 114). They complain that Raeford Farms did not disclose to the court that its

  proposed second amended complaint would make significant changes to the fundamental

  bases of the alleged schemes and would insert myriad new, conclusory allegations

  regarding each defendant. They also complain that Raeford Farms did not mention that

  new allegations would be added “for the obvious purpose of opposing the S&S Defendants’

  Motion to Sever” and a motion to dismiss for lack of jurisdiction and improper venue that

                                         Page 3 of 11
Case 5:19-cv-00271-EEF-MLH Document 124 Filed 06/08/20 Page 4 of 11 PageID #: 967



  was filed by other defendants. The S&S Defendants point to the December 16, 2019

  deadline to file amended pleadings and argue that Raeford Farms’ motion for leave, which

  came several months after that deadline, requires not only compliance with Fed. R. Civ.

  Pro 15 but also a showing of good cause based on Fed. R. Civ. Pro. 16(b). The S&S

  Defendants argue that Raeford Farms cannot make an adequate showing under either

  requirement.

         Raeford Farms did not file a memorandum in support of its motion, which would

  have been helpful since it was known that the motion would be contested. It did later file

  a lengthy reply (Doc. 117) and argue its case. Raeford Farms described the discovery

  complaints as a red herring because they are unrelated to whether the amendment should

  be allowed. It argued that it should not be required to show good cause based on the

  scheduling order deadline because the December deadline was designed to prompt the

  anticipated amendment to add several new defendants, rather than serve as a traditional

  deadline for amendment of pleadings. But it argued that it can demonstrate good cause if

  required, and it pointed to the years of complex, fraudulent transactions that underlie its

  claims and what it alleges has been stonewalling and the invocation of the Fifth

  Amendment privilege against self-incrimination that has made it difficult to gain the facts

  necessary to plead its best case. Raeford Farms stated that it has discovered additional

  information outside of the discovery process, and it asked to add related allegations in the

  second amended and restated complaint.

         Raeford Farms’ reply devoted considerable attention to the arguments that its

  proposed allegations are futile under a Rule 12(b)(6) standard. It also responded that the

                                         Page 4 of 11
Case 5:19-cv-00271-EEF-MLH Document 124 Filed 06/08/20 Page 5 of 11 PageID #: 968



  proposed amendment will not cause undue delay or unnecessarily prejudice the defendants

  because the motion to sever is fully briefed and ripe for decision, irrespective of whether

  leave to amend is granted.

         Some of the defendants complained that Raeford Farms sandbagged them by

  waiting until its reply memorandum to make its arguments for allowing the amendment.

  The court remedied the claims of prejudice by allowing the filing of sur-replies that “should

  focus on the procedural propriety of the proposed amendment rather than the merits of the

  claims.” Doc. 120. Perez argued in his sur-reply (Doc. 121) that the proposed amendment

  is futile because even the amended allegations fail to state claims against Perez on which

  relief may be granted. The L&S Food Defendants argued (Doc. 123) that the court’s

  analysis should begin and end with the Rule 16 good cause requirement, objected that

  Raeford Farms’ claim of discovering additional information outside of discovery is

  unexplained, and argued that the proposed amendment does not satisfy the heightened

  pleading requirement of Rule 9(b) with respect to allegations of fraud.

         The L&S Food Defendants are correct that Raeford Farms’ reply did not explain the

  alleged discovery of information outside the discovery process.              But Raeford’s

  memorandum in response to the motions to dismiss stated that it has used information

  learned by its forensic CPA to improve its allegations in the second amended and restated

  complaint. The proposed pleading will allege the exact amounts paid by Hickman/Heritage

  to S&S Trading as part of their scheme, as well as the number of checks and amounts paid

  as kickback/bribery payments by L&S Food and Performance to Hickman/Heritage.

  Raeford also said that the proposed amendment will drop a claim for treble damages under

                                         Page 5 of 11
Case 5:19-cv-00271-EEF-MLH Document 124 Filed 06/08/20 Page 6 of 11 PageID #: 969



  the LUTPA. It argued that the additional factual detail would render moot arguments made

  by the L&S Food Defendants.

  Analysis

         Federal Rule of Civil Procedure 15(a) provides that leave to amend a pleading “shall

  be freely given when justice so requires.” The standard is very liberal. The Fifth Circuit

  has explained that “unless there is a substantial reason, such as undue delay, bad faith,

  dilatory motive, or undue prejudice to the opposing party, the discretion of the district court

  is not broad enough to permit denial.” Martin’s Herend Imports v. Diamond & Gem

  Trading, 195 F.3d 765, 770 (5th Cir. 1999).

         But the rule is different when the court has issued a scheduling order that set a

  deadline for amendment of pleadings and that deadline has passed. Rule 16(b) governs

  amendments after a scheduling order deadline has expired.            The movant must first

  demonstrate good cause to modify the scheduling order before the more liberal standard of

  Rule 15(a) will apply to the district court's decision to grant or deny leave. S&W

  Enterprises, L.L.C. v. SouthTrust Bank of Alabama, NA, 315 F.3d 533, 536 (5th Cir. 2003).

         The court finds that Raeford Farms is not required to demonstrate good cause under

  the unique circumstances presented. This began as a simple two-defendant breach of

  contract case, and a scheduling order was issued. The two defendants were then defaulted,

  and Raeford Farms filed a Motion to Upset Scheduling Order (Doc. 23) that advised it had

  discovered new evidence that would require it to amend its complaint to join a number of

  new defendants. Raeford Farms stated that it was in the process of drafting an amended

  complaint but needed additional time to complete it, and it anticipated that the addition of

                                          Page 6 of 11
Case 5:19-cv-00271-EEF-MLH Document 124 Filed 06/08/20 Page 7 of 11 PageID #: 970



  these several new defendants would make it impossible for the parties to comply with the

  existing scheduling order. It proposed that new deadlines be set at a status conference after

  the new defendants had an opportunity to answer.

         The court issued an order (Doc. 24) that upset the scheduling order and all included

  deadlines. The undersigned then issued an order (Doc. 25) aimed at getting Raeford Farms

  to promptly join the new defendants. The order stated: “The new deadline for joinder of

  parties and amendment of pleadings is December 16, 2019. The court directs that all new

  parties be served as promptly as possible.”

         The court fully expected to issue a new scheduling order after the new defendants

  were joined, with a new deadline for amendment of pleadings a part of that schedule. The

  court certainly would not have deprived the new defendants of an opportunity to amend

  their original answers, or amend to add counterclaims or cross-claims, based on a pleadings

  deadline that expired before they were even served with the suit. Accordingly, under these

  particular circumstances, Raeford Farms is not obligated to make a showing of good cause

  prior to obtaining leave to amend. As for the complaints about discovery abuses, the court

  agrees that they are irrelevant to whether an amendment should be allowed. There are

  other procedures available to object to discovery if the recipient of a subpoena or other

  request believes it is unwarranted.

         The court finds that the best exercise of its discretion under Rule 15 is to allow the

  proposed amendment. Rule 15 anticipates and encourages amendments to a complaint to

  respond to a motion to dismiss. It allows amendment once, without leave, in response to a

  motion. The comments to the 2009 amendments state, “A responsive amendment may

                                          Page 7 of 11
Case 5:19-cv-00271-EEF-MLH Document 124 Filed 06/08/20 Page 8 of 11 PageID #: 971



  avoid the need to decide the motion or reduce the number of issues to be decided and will

  expedite determination of issues that otherwise might be raised seriatim.” Raeford Farms

  already amended once, so it requires leave of court to amend again, but the principle behind

  this aspect of Rule 15 weighs in favor of granting leaving to perhaps render moot or at least

  narrow a motion to dismiss.

         “[A] party may make an amendment to amplify a previously alleged claim or

  defense. A liberal policy toward allowing amendments to correct errors in the pleadings

  clearly is desirable and furthers one of the basic objectives of the federal rules—the

  determination of cases on their merits.” Wright & Miller, 6 Federal Practice & Procedure

  Civil § 1474 (3d ed.).     Thus, a plaintiff should generally be allowed a reasonable

  opportunity to amend and plead its best case before his case is decided. And the proposed

  amendment at issue here is, for practical purposes, the first amendment with respect to the

  claims against the current defendants.

         Allowing the amendment also benefits defendants by protecting any victory a

  defendant obtains from appellate attack based on denial of leave to amend.                To

  demonstrate, compare Hernandez v. Ikon Office Solutions, Inc., 306 Fed. Appx. 180, 182

  (5th Cir. 2009) (reversing grant of motion to dismiss when plaintiff was not given at least

  one chance to amend) with U.S. ex rel. Adrian v. Regents of Univ. of Cal., 363 F.3d 398,

  403–04 (5th Cir.2004) (affirming dismissal and finding district court did not abuse its

  discretion in denying leave to file a third amended complaint where plaintiff had already

  been directed to plead his best case). The Fifth Circuit “on multiple occasions has found

  no abuse of discretion where a district court declined to allow a third opportunity to amend

                                           Page 8 of 11
Case 5:19-cv-00271-EEF-MLH Document 124 Filed 06/08/20 Page 9 of 11 PageID #: 972



  a complaint.” Angel v. La Joya Independent School District, 717 Fed. Appx. 372, 382

  (5th Cir. 2017).

            Some of the defendants argue that the proposed amendment is futile, largely for the

  reasons urged in their motions to dismiss. Denying a motion to amend is not an abuse of

  discretion if allowing an amendment would be futile. Briggs v. Miss., 331 F.3d 499, 508

  (5th Cir. 2003). An amendment is futile if it would fail to survive a Rule 12(b)(6)

  motion. Id. But that does not mean a court must deny leave to amend unless it studies the

  proposed amendment and determines that it states actionable claims. It simply gives the

  court discretion to deny leave if it finds the amendment does not state a claim.

            The practice in this court has been that, unless it is readily apparent that a proposed

  amendment is patently futile, the better course is to allow the filing of the amended

  complaint and take up its merits on a motion to dismiss (or motion for summary judgment).

  That procedure allows for a more complete briefing process that is focused solely on the

  merits.     The proposed amendment in this case cannot be rejected as futile without

  considering detailed legal arguments on multiple complex issues. It is, therefore, not a

  candidate for rejection based on futility.

  Conclusion

            Raeford Farms’ Motion for Leave to File Second Amended and Restated

  Complaint (Doc. 107) is granted for the reasons stated above. The Clerk of Court is

  directed to file the amended pleading. The next issue is what to do with respect to the

  motions to dismiss and motion to sever.



                                             Page 9 of 11
Case 5:19-cv-00271-EEF-MLH Document 124 Filed 06/08/20 Page 10 of 11 PageID #: 973



          The Motion to Dismiss (Doc. 57) by Kevin Miller and Performance Sales &

   Consulting, LLC is based primarily on objections to personal jurisdiction and venue. It

   does raise some Rule 12(b)(6) arguments, but the motion was fully briefed before Raeford

   Farms proposed its amendment. That motion may be ripe for decision as is, but the

   movants are in the best position to make that call. If Miller and Performance desire to

   retool their motion in light of the amendment (which will be considered when their motion

   is assessed), they should file a short statement of that intent within seven days after entry

   of this ruling. If they do so, their original motion will be denied without prejudice, and

   they will be allowed 14 days to file a new motion. Otherwise, their current motion will be

   decided in due course.

          The Motions to Dismiss (Docs. 83 & 87) filed by Hector Perez and the L&S Food

   Defendants are specifically targeted by the second amended and restated complaint. Those

   motions are denied without prejudice. The movants may file new motions, directed at

   the second amended and restated complaint, within 14 days of entry of this order. A

   standard notice will then issue with a briefing schedule.

          That leaves the Motion to Sever (Doc. 80) filed by the S&S Defendants. Those

   defendants argued that the amendment is directed at their fully briefed motion to sever.

   Raeford Farms stated in footnote 12 of its memorandum that, to the extent the S&S

   Defendants were prejudiced by the amendment, Raeford did not object to the court ruling

   on the motion to sever without considering the new allegations. But the amended pleading

   has been allowed, and the court prefers to decide such an important motion based on the

   actual allegations in the current complaint.

                                          Page 10 of 11
Case 5:19-cv-00271-EEF-MLH Document 124 Filed 06/08/20 Page 11 of 11 PageID #: 974



          The S&S Defendants are advised that the court will look to the allegations in the

   second amended and restated complaint when assessing their motion to sever.

   Accordingly, the S&S Defendants will be allowed seven days after entry of this ruling to

   file a short statement of election on how to proceed. They may elect to stand on their

   motion as presented and briefed, or they may ask to file a new motion. If they elect to file

   a new motion, the court will enter an order denying without prejudice the current motion

   to sever and allowing the S&S Defendants 14 days to file a new motion. A standard notice

   will then issue with a briefing schedule.

          THUS DONE AND SIGNED in Shreveport, Louisiana, this 8th day of June, 2020.




                                          Page 11 of 11
